UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) November 2, 2015 LOEWS CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-6541 13-2646102 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 667 Madison Avenue, New York, N.Y. 10065-8087 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 521-2000 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition. On November2,2015, Registrant issued a press release for Loews Corporation providing information on its results of operations for the third quarter of 2015. The press release is furnished as Exhibit 99.1 to this Form 8-K. The information under Item 2.02 and in Exhibit 99.1 in this Current Report is being furnished and shall not be deemed “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information under Item 2.02 and in Exhibit 99.1 in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Exhibit: Exhibit Reference Number Exhibit Description Loews Corporation press release, issued November2,2015, providing information on its results of operations for the third quarter of 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOEWS CORPORATION (Registrant) Dated:November 2, 2015 By: /s/ Gary W. Garson Gary W. Garson Senior Vice President General Counsel and Secretary 2
